DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on October 27, 2022 have been entered and considered herein. Claims 1-2, 4-12, 14-22 are pending and Claims 3, 13 are cancelled.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 101 rejections (Remarks page 7-8) with respect to Claims 1-6 and 10-16, 18, 20 have been fully considered in light of accompanying claim amendments and remarks. The rejections are withdrawn. 
Response to the 35 U.S.C. § 103 rejections (Remarks pages 8-10) with respect to Claims 1-2, 4-12, 14-20 have been fully considered. The submitted claim amendments to independent Claims 1, 10, and 11 were discussed in an interview on October 20, 2022 with respect to the cited prior art. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which is incorporated into the cited prior art below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozkan US 2015/0326925 in view of Huang et al (US 2010/0260426).
Regarding Claim 1, Ozkan teaches a method (method 500 of generating overlay for media content; Figs 1-5 and ¶ [0009], [0057]-[0061]) comprising: detecting, by a processing device, a set of objects depicted in an image (overlay data 156 includes objects identified in media content 154 on a media device 120; Figs 1, 2 and ¶ [0017], [0023], [0037], [0057]); selecting an object from the set of objects detected in the image that satisfies one or more criteria based on at least viewership data (the media device 120 may receive input during playback of media content 154 (criteria based on viewership data) to cause the object to be highlighted in the representation of 132 of media content 154 to enable selection of an object by user; Figs 1, 2 and ¶ [0023]-[0025], [0038], [0041], [0058]), wherein the viewership data indicates information about a plurality of viewers (viewership data can include programming content that viewers prefer (by watching content), user selection/preferences or social network feedback; ¶ [0017], [0033]-[0035], [0041]-[0043]); associating the selected object in the image with a source indicator (a selected object 231 includes additional information 238 such as object identifying information 244 (make and model of a good); Fig 2 and ¶ [0045], [0049], [0061]); responsive to associating the selected object in the image with the source indicator, annotating, by the processing device, the image to indicate the object is associated with the source indicator (the selected object 231 will display (annotate) additional information 238 in response to the selection such as the object identifying information 244 and options to purchase 242; Fig 2 and ¶ [0045], [0049]); receiving a user selection of the object in the image (a user can select a first object in an image which is sent to the media device; Figs 1, 2 and ¶ [0031], [0038], [0061]). 
Ozkan does not teach identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object.
Huang et al is analogous art pertinent to the problem solved in this application and teaches identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (metadata is generated that identifies source information of the selected object and the indicators of the object (step 435) and identification of contextual data of the image with the selected object, such as location of where image was acquired is generated (step 440); Fig 4 and ¶ [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of this application to combine the teachings of Ozkan with Huang et al including identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object. Use of a combination of information, such as the recognized object and contextual data associated with the query allows for improving a remote server to focus scope of additional searches for the user, thereby improving accuracy, speed and efficiency of the server, as recognized by Huang et al (¶ [0011]).
Regarding Claim 2, Ozkan in view of Huang et al teach the method of claim 1 (as described above), wherein Huang et al teaches the image comprises one or more frames of a video and wherein the object is displayed in the one or more frames (image recognition system 120 of mobile device 130 can analyze video that would contain multiple image frames 100 with object of interest; Figs 1, 2, 4 and ¶ [0031], [0055]).  
Regarding Claim 4, Ozkan in view of Huang et al teach the method of claim 1 (as described above), wherein Ozkan teaches the viewership data indicates a preference of one or more current viewers, future viewers, or past viewers of the image (viewership data can include programming content that viewers prefer (by watching content), user selection/preferences or social network feedback; ¶ [0017], [0033]-[0035], [0041]-[0043]).
Regarding Claim 5, Ozkan in view of Huang et al teach the method of claim 1 (as described above), wherein Huang et al teaches identifying the source comprises: determining a plurality of sources that are associated with the object based on the source indicator (multiple source information is generated based on characteristics of the objects in the frame (step 415); Fig 4 and ¶ [0056]-[0059]); selecting the source from the plurality of sources based on the contextual data associated with the user selection (the selected object could be based on contextual data of the image with the selected object (step 425), which is then generated (step 440); Fig 4 and ¶ [0060]-[0063]); and providing a source identifier for presenting the source to a viewer of the image (the selected object source identifier information is generated (step 445) and presented to the user (step 450); ¶ [0064]-[0066]).  
Regarding Claim 6, Ozkan in view of Huang et al teach the method of claim 1 (as described above), wherein Huang et al teaches wherein the contextual data comprises a geographic location of a user viewing the image, a source preference of the user, or an availability of the object at a time of the user selection (contextual data can include a GPS location of where image was acquired using a mobile device 130, which can also be the location of where the image recognition unit 260 is processing the image; Figs 1, 2, 4 and ¶ [0038], [0063]).  
Regarding Claim 7, Ozkan in view of Huang et al teach the method of claim 1 (as described above), wherein Huang et al teaches wherein annotating the image comprises updating a presentation of the image in a user interface to emphasize the object, wherein the updating comprises at least one of outlining, highlighting, color altering, or brightening a portion of the image (indicators that outline a pattern, for example, are superimposed over the image on the detected objects that recognize characteristics of the objects (step 420) and include additional methods to highlight the object(s) such as patterns, boxes, bulls-eyes 610-620; Figs 1, 4, 6A, 6B and ¶ [0060]).  
Regarding Claim 8, Ozkan in view of Huang et al teach the method of claim 1 (as described above), wherein Huang et al teaches wherein receiving a user selection of the object in the image comprises receiving an indication that a user has selected a portion of the image comprising the object in a user interface (user can select highlighted object of choice via a user input interface of the mobile device 130 (step 425); Figs 1, 4, 6B and ¶ [0060]).  
Regarding Claim 9, Ozkan in view of Huang et al teach the method of claim 1 (as described above), wherein Huang et al teaches wherein detecting the set of objects in the image comprises: performing digital image processing on image data of the image (mobile device 130 uses image recognition system 120 to initiate image recognition through acquiring an image (step 410), which is a form of digital image processing on image data of an image; Fig 1, 4 and ¶ [0055]); and recognizing one or more of the objects in the image based on the digital image processing (mobile device 130 uses image recognition system 120 to detect multiple objects in image 100 (step 415) that was acquired (step 410); Fig 1, 4 and ¶ [0055]-[0056]).  

Regarding Claim 10, Ozkan teaches a system (system 200; Fig 2 and ¶ [0036]) comprising: a memory (memory 214 of media device 210; Fig 1, 2 and ¶ [0039]-[0042]); and a processing device communicably coupled to the memory (processor 212 of media device 210 is coupled to memory 214; Fig 2 and ¶ [0039]), the processing device to execute instructions to carry out operations (processor performs actions associated with media device 210; Fig 2 and ¶ [0039]) comprising: detecting, by a processing device, a set of objects depicted in an image (overlay data 156 includes objects identified in media content 154 on a media device 120; Figs 1, 2 and ¶ [0017], [0023], [0037]); selecting an object from the set of objects detected in the image that satisfies one or more criteria based on at least viewership data (the media device 120 may receive input during playback of media content 154 (criteria based on viewership data) to cause the object to be highlighted in the representation of 132 of media content 154 to enable selection of an object by user; Figs 1, 2 and ¶ [0023]-[0025], [0038], [0041]), wherein the viewership data indicates information about a plurality of viewers (viewership data can include programming content that viewers prefer (by watching content), user selection/preferences or social network feedback; ¶ [0017], [0033]-[0035], [0041]-[0043]); associating the selected object in the image with a source indicator (a selected object 231 includes additional information 238 such as object identifying information 244 (make and model of a good); Fig 2 and ¶ [0045], [0049]); responsive to associating the selected object in the image with the source indicator, annotating, by the processing device, the image to indicate the object is associated with the source indicator (the selected object 231 will display (annotate) additional information 238 in response to the selection such as the object identifying information 244 and options to purchase 242; Fig 2 and ¶ [0045], [0049]); receiving a user selection of the object in the image (a user can select a first object in an image which is sent to the media device; Figs 1, 2 and ¶ [0031], [0038]). 
Ozkan does not teach identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object.
Huang et al is analogous art pertinent to the problem solved in this application and teaches identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (metadata is generated that identifies source information of the selected object and the indicators of the object (step 435) and identification of contextual data of the image with the selected object, such as location of where image was acquired is generated (step 440); Fig 4 and ¶ [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of this application to combine the teachings of Ozkan with Huang et al including identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object. Use of a combination of information, such as the recognized object and contextual data associated with the query allows for improving a remote server to focus scope of additional searches for the user, thereby improving accuracy, speed and efficiency of the server, as recognized by Huang et al (¶ [0011]).

Regarding Claim 11, Ozkan teaches a non-transitory computer-readable storage medium having instructions stored thereon (memory 214 of media device 210 can store instructions 222; Fig 1, 2 and ¶ [0039]) that, when executed by a processing device (processor 212 of media device 210; Fig 2 and ¶ [0039]), cause the processing device to perform operations (processor performs actions associated with media device 210; Fig 2 and ¶ [0039]) comprising: detecting, by a processing device, a set of objects depicted in an image (overlay data 156 includes objects identified in media content 154 on a media device 120; Figs 1, 2 and ¶ [0017], [0023], [0037]); selecting an object from the set of objects detected in the image that satisfies one or more criteria based on at least viewership data (the media device 120 may receive input during playback of media content 154 (criteria based on viewership data) to cause the object to be highlighted in the representation of 132 of media content 154 to enable selection of an object by user; Figs 1, 2 and ¶ [0023]-[0025], [0038], [0041]), wherein the viewership data indicates information about a plurality of viewers (viewership data can include programming content that viewers prefer (by watching content), user selection/preferences or social network feedback; ¶ [0017], [0033]-[0035], [0041]-[0043]); associating the selected object in the image with a source indicator (a selected object 231 includes additional information 238 such as object identifying information 244 (make and model of a good); Fig 2 and ¶ [0045], [0049]); responsive to associating the selected object in the image with the source indicator, annotating, by the processing device, the image to indicate the object is associated with the source indicator (the selected object 231 will display (annotate) additional information 238 in response to the selection such as the object identifying information 244 and options to purchase 242; Fig 2 and ¶ [0045], [0049]); receiving a user selection of the object in the image (a user can select a first object in an image which is sent to the media device; Figs 1, 2 and ¶ [0031], [0038]). 
Ozkan does not teach identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object.
Huang et al is analogous art pertinent to the problem solved in this application and teaches identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (metadata is generated that identifies source information of the selected object and the indicators of the object (step 435) and identification of contextual data of the image with the selected object, such as location of where image was acquired is generated (step 440); Fig 4 and ¶ [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of this application to combine the teachings of Ozkan with Huang et al including identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object. Use of a combination of information, such as the recognized object and contextual data associated with the query allows for improving a remote server to focus scope of additional searches for the user, thereby improving accuracy, speed and efficiency of the server, as recognized by Huang et al (¶ [0011]).
Regarding Claim 12, Ozkan in view of Huang et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches the image comprises one or more frames of a video and wherein the object is displayed in the one or more frames (image recognition system 120 of mobile device 130 can analyze video that would contain multiple image frames 100 with object of interest; Figs 1, 2, 4 and ¶ [0031], [0055]).  
Regarding Claim 14, Ozkan in view of Huang et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Ozkan teaches the viewership data indicates a preference of one or more current viewers, future viewers, or past viewers of the image (viewership data can include programming content that viewers prefer (by watching content), user selection/preferences or social network feedback; ¶ [0017], [0033]-[0035], [0041]-[0043]).
Regarding Claim 15, Ozkan in view of Huang et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches identifying the source comprises: determining a plurality of sources that are associated with the object based on the source indicator (multiple source information is generated based on characteristics of the objects in the frame (step 415); Fig 4 and ¶ [0031], [0056]-[0059]); selecting the source from the plurality of sources based on the contextual data associated with the user selection (the selected object could be based on contextual data of the image with the selected object (step 425), which is then generated (step 440); Fig 4 and ¶ [0032]-[0033], [0060]-[0063]); and providing a source identifier for presenting the source to a viewer of the image (the selected object source identifier information is generated (step 445) and presented to the user (step 450); ¶ [0034], [0064]-[0066]).  
Regarding Claim 16, Ozkan in view of Huang et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches the contextual data comprises a geographic location of a user viewing the image, a source preference of the user, or an availability of the object at a time of the user selection (contextual data can include a GPS location of where image was acquired using a mobile device 130, which can also be the location of where the image recognition unit 260 is processing the image; Figs 1, 2, 4 and ¶ [0038], [0063]).  
Regarding Claim 17, Ozkan in view of Huang et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches annotating the image comprises updating a presentation of the image in a user interface to emphasize the object, wherein the updating comprises at least one of outlining, highlighting, color altering, or brightening a portion of the image  (indicators that outline a pattern, for example, are superimposed over the image on the detected objects that recognize characteristics of the objects (step 420) and include additional methods to highlight the object(s) such as patterns, boxes, bulls-eyes 610-620; Figs 1, 4, 6A, 6B and ¶ [0031], [0060]).  
Regarding Claim 18, Ozkan in view of Huang et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches receiving a user selection of the object in the image comprises receiving an indication that a user has selected a portion of the image comprising the object in a user interface (user can select highlighted object of choice via a user input interface of the mobile device 130 (step 425); Figs 1, 4, 6B and ¶ [0031], [0060]).  
Regarding Claim 19, Ozkan in view of Huang et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches detecting the set of objects in the image comprises: performing digital image processing on image data of the image (mobile device 130 uses image recognition system 120 to initiate image recognition through acquiring an image (step 410), which is a form of digital image processing on image data of an image; Fig 1, 4 and ¶ [0031], [0055]); and recognizing one or more of the object in the image based on the digital image processing (mobile device 130 uses image recognition system 120 to detect object in image 100 (step 415) that was acquired (step 410); Fig 1, 4 and ¶ [0031], [0055]-[0056]).  

Regarding Claim 20, Ozkan in view of Huang et al teach the system of claim 10 (as described above), wherein Huang et al teaches the image comprises one or more frames of a video and wherein the object is displayed in the one or more frames (image recognition system 120 of mobile device 130 can analyze video that would contain multiple image frames 100 with object of interest; Figs 1, 2, 4 and ¶ [0031], [0055]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ozkan US 2015/0326925 in view of Huang et al (US 2010/0260426) and Xu et al (US 2017/0161772).
Regarding Claim 21, Ozkan in view of Huang et al teach the system of claim 20 (as described above), wherein Ozkan et al teaches viewership data (viewership data can include programming content that viewers prefer (by watching content), user selection/preferences or social network feedback; ¶ [0017], [0033]-[0035], [0041]-[0043]).
Ozkan in view of Huang et al does not teach wherein the viewership data comprises consumption data, and wherein the consumption data comprises a measurement based on one or more of a portion of the video that is paused, a portion of the video that is zoomed in on, a portion of the video that is re-watched, a duration of the consumption, a quantity of the viewers, or a drop off rate of the viewers.
Xu et al is analogous art pertinent to the problem solved in this application and teaches the viewership data comprises consumption data (advertising events are used to measure advertising campaign success; ¶ [0086]), and wherein the consumption data comprises a measurement based on one or more of a portion of the video that is paused, a portion of the video that is zoomed in on, a portion of the video that is re-watched, a duration of the consumption, a quantity of the viewers, or a drop off rate of the viewers (advertising campaign success can be quantified by proportion of an audience that viewed advertisements over a time interval as analyzed using control circuitry 304; ¶ [0087], [0154]).  
It would have been obvious to one of ordinary skill in the art before the effectively filing date of this application to combine the teachings of Ozkan and Huang et al with Xu et al including wherein the viewership data comprises consumption data, and wherein the consumption data comprises a measurement based on one or more of a portion of the video that is paused, a portion of the video that is zoomed in on, a portion of the video that is re-watched, a duration of the consumption, a quantity of the viewers, or a drop off rate of the viewers. Performance of an advertising campaign provides feedback to a advertising sponsor to understand the viewer demographic information and thereby better cater advertising to the viewer, as recognized by Xu et al (¶ [0086]-[0087]).

Regarding Claim 22, Ozkan in view of Huang et al teach the method of claim 2 (as described above), wherein Katz et al teaches viewership data (viewership data can include programming content that viewers prefer (by watching content), user selection/preferences or social network feedback; ¶ [0017], [0033]-[0035], [0041]-[0043]).
Ozkan in view of Huang et al does not teach wherein the viewership data comprises consumption data, and wherein the consumption data comprises a measurement based on one or more of a portion of the video that is paused, a portion of the video that is zoomed in on, a portion of the video that is re-watched, a duration of the consumption, a quantity of the viewers, or a drop off rate of the viewers.
Xu et al is analogous art pertinent to the problem solved in this application and teaches the viewership data comprises consumption data (advertising events are used to measure advertising campaign success; ¶ [0086]), and wherein the consumption data comprises a measurement based on one or more of a portion of the video that is paused, a portion of the video that is zoomed in on, a portion of the video that is re-watched, a duration of the consumption, a quantity of the viewers, or a drop off rate of the viewers (advertising campaign success can be quantified by proportion of an audience that viewed advertisements over a time interval as analyzed using control circuitry 304; ¶ [0087], [0154]).  
It would have been obvious to one of ordinary skill in the art before the effectively filing date of this application to combine the teachings of Ozkan and Huang et al with Xu et al including wherein the viewership data comprises consumption data, and wherein the consumption data comprises a measurement based on one or more of a portion of the video that is paused, a portion of the video that is zoomed in on, a portion of the video that is re-watched, a duration of the consumption, a quantity of the viewers, or a drop off rate of the viewers. Performance of an advertising campaign provides feedback to a advertising sponsor to understand the viewer demographic information and thereby better cater advertising to the viewer, as recognized by Xu et al (¶ [0086]-[0087]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Incorvia (US 2012/0167145) teaches a system and method for interactive video with tagging objects and providing feedback regarding selected tagged objects.
An (US 2019/0057150) teaches a system and method for image identification of objects and source identification within the object (see Fig 6A).
	Smith et al (WO 2018176017) teaches a system, apparatus and method for identifying objects from video including source identifiers associated with the object.
	Bradley et al (KR 2017/0105478) teaches a method, system and medium for a user customized display for products based on data of the user preference from an image.
	Kim et al (KR 2014/0108493) teaches a system and method for multimedia commerce based on a user feedback indicating preferences of products in images and video.
	Ding et al (US 2012/0140069) teaches a system and method of gathering viewership statistics for viewers of mass media content based on identified characteristics of viewers and their interactions with the content while watching the content.
	Sanjay et al (WO 2013/151552) teaches a method and apparatus for video analytics data to predict viewers based on viewer preference as it associates with objects and viewership information, such as viewing time slots. 
	Stephan (US 2013/0063561) teaches a virtual advertising platform including the insertion of a virtual advertising image in a digital video stream based on interpolated video data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667